DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
The amendment, filed 03 March 2020, has been entered in full.  
Applicant's election with traverse of species election of three SEQ ID Nos from the first sequence stalk domain (SEQ ID NOs: 157, 159, 160); three SEQ ID Nos from the second sequence stalk domain (SEQ ID NOs: 248, 260, 267); three SEQ ID Nos from the non-antibody (SEQ ID NOs:317 [IL-8], SEQ ID NO:323 [Protoxxin 2], SEQ ID NO:332 [VM-24]); 3 SEQ ID Nos from the linker sequences (SEQ ID NOs: 337, 338, 342); 3 SEQ ID Nos from the heavy chain sequences (SEQ ID NOs: 24, 35, 38) and 3 non-antibody proteins (IL8, protoxin2, and VM24), in the reply filed on 08 February 2021 is acknowledged.  Applicant states that claims 1-3, 6-8 and 10-20 read on the elected species. 
Applicant’s traversal is on the grounds that it would not be an undue burden to search and examine all of the claims to their full scope because all of the claims require the following specific feature that could be the subject of the search: replacement of at least a portion of a CDRH3 knob domain with a non-antibody sequence selected from a cytokine, chemokine, growth factor, hormone and toxin.
Applicant’s arguments have been fully considered but are not found persuasive. The instant claims are drawn to over 100 SEQ ID NOs for the first and second stalk domains. Further the non-antibody sequences are drawn to different proteins (i.e. cytokine, chemokines or growth factors). It would be an undue burden to search and 
Claims 4, 5 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08 February 2021.  Claims 1-3, 6-8, 10-20 are under examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 03 April 2020) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
Claim Objections
Claim 6 is objected to because of the following informalities:  There should be a “space” between “protoxin” and “2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 recites the acronym “VM-24" which have not been defined in the claim. Acronyms should be defined upon their first use in a claim.  The presence of an undefined acronym renders a claim indefinite. 
See Varga et al., who teach VM-24 as Vaejovis mexicanus smithi, a peptide toxin collected from the venom of the Mexican scorpion of the same name (abstract and page 373, 2nd-3rd paragraph)(Vargas et al. Vm24, a natural immunosuppressive peptide, potently and selectively blocks Kv1.3 potassium channels of human T cells. Molecular Pharmacology Vol. 82/No. 3:372-382; published online May 23, 2012). 
Amending the claim to recite “Vaejovis mexicanus smithi (VM-24)”, would be remedial. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


A polynucleotide encoding a fusion antibody or antigen-binding fragment thereof, wherein the fusion antibody or antigen-binding fragment thereof comprises a heavy chain comprising a heavy chain variable domain wherein the heavy chain variable domain comprises an ultralong complementarity determining region 3 (CDH3) comprising from N- to C- terminus (i) a first sequence of a stalk domain comprising a nucleic acid sequence encoding any of SEQ ID NOs: 157, 159, 160, (ii) a knob domain wherein at least a portion of the knob domain is replaced by a non-antibody sequence comprising a nucleic acid sequence encoding any of SEQ ID NOs:317, 323 and 332 and (iii) a second sequence of a stalk domain comprising a nucleic acid sequence encoding any of SEQ ID NOs: 248, 260, 267
does not reasonably provide enablement for:
A polynucleotide encoding a fusion antibody or antigen-binding fragment thereof, wherein the fusion antibody or antigen-binding fragment thereof comprises a heavy chain comprising a heavy chain variable domain wherein the heavy chain variable domain comprises an ultralong complementarity determining region 3 (CDRH3) comprising from N- to C- terminus (i) a first sequence of a stalk domain, (ii) a knob domain, wherein at least a portion of the knob domain is replaced by a non-antibody sequence selected from a cytokine, a chemokine, a growth factor, a hormone, or a toxin, and (iii) a second sequence of a stalk domain.

The specification teaches that the invention provides antibodies that comprise an utralong CDR3. The specification teaches that some bovine antibodies have unusually long VH CDR3 sequences compared to other vertebrates and that about 10% of IgM contains "ultralong" CDR3 sequences, which can be up to 61 amino acids long. The specification teaches that antibodies with ultralong CDR3 sequences may also include non-antibody sequences, such as cytokines, therapeutic polypeptides or growth factors, grafted into the CDR3 region. The specification teaches that the resultant antibody can be effective in treating or preventing a disease or condition.
The specification teaches that the non-antibody sequences may comprise an amino acid sequence based on or derived from any of SEQ ID NOs: 317-332. The instant SEQ ID NOs are the amino acid sequences from proteins or peptides including IL8, ziconotide, somatostatin, chlorotoxin, SDF1, IL21, protoxin 2, IFN-beta, bGCSF, GMCSF, hFGF21, Ex-4, hGLP-1, hEPO, Moka, VM-24 (paras 00148, 00418-00419 and page 236, Table 26).
The specification teaches exemplary antibody variable region sequences comprising an ultralong CDR3 sequence identified in cattle include those designated as: 
BLV1H12 (SEQ ID NO: 22), BLV5B8 (SEQ ID NO: 23), BLV5D3 (SEQ ID NO: 24) and BLVSC11 (SEQ ID NO: 25); BF4E9 (SEQ ID NO: 26); BF1 HI (SEQ ID NO: 27) and FI8 (SEQ ID NO: 28)(para 00156, 00410-0411).

The specification fails to provide enablement for full scope of the claimed invention for the following reasons:
1.	The specification fails to teach employing any sequence for the stalk region. The specification teaches that the stalk domain protrudes from the bovine variable heavy immunoglobulin domain (page 25, lines 1-2 and Figure 8). Elected species of stalk domains (SEQ ID NOs: 157, 159, 160, 248, 260, 267); represent exemplary conserved motifs within the stalk domain (Table 24; pages 233-236).
 The stalk region plays an important role in the folding of the antibody. It is well-known that certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as providing the correct three-dimensional spatial orientation of binding. For sequences having one or two substitutions, for example, the artisan would reasonably expect that many of the possible variants would retain functional properties comparable to those of the unmodified protein, and it would require only routine manipulations to make and test a reasonably representative sampling of the possible variants.  However, as the number of modified sites increases, the number of possible variants, and hence the degree of experimentation required, increases exponentially.  Additionally, as plural substitutions are introduced, their interactions with each other and their effects on the structure and function of the protein become progressively less predictable.  The artisan would accordingly have no resort save trial-and-error experimentation to determine which of the astronomically large number of possible structural variants had the functional properties of the claimed product. 
2.  The claim limitation “non-antibody sequence selected from a cytokine, a chemokine, a growth factor, a hormone or a toxin” encompasses variants, mutants, etc. 
In the instant case, the specification fails to teach the changes (deletions, insertion, mutations), which can be made in a non-antibody sequence while still maintaining activity. It is in no way predictable that randomly selected mutations, deletions, etc. in the encoding polynucleotide would afford a protein having activity comparable to the ones disclosed. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, catalysis and in providing the correct three- dimensional spatial orientation of binding and catalytic sites. For example, Bhattacharya et al. state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18)(Bhattacharya et al. Impact of genetic variation on three dimensional structure and function of proteins; PLOS One 12(3): e0171355, pages 1-22, March 2017). In addition, recombinant expression of complex mammalian proteins often results in inactive proteins due to improper folding and other post-translational processes. The primary amino acid sequence of a mammalian protein can have unpredictable effects on the ability of the protein to fold properly after recombinant expression. See Domingues et al. (U.S. 7,112,660 B2) and Sailer et al. (US 2003/0045474 A1).



Claims 1-3, 6-8, 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is insufficient descriptive support for the genus of "polynucleotides encoding an ultralong CDR3, a first sequence of a stalk domain, a non-antibody sequence (selected from a cytokine, a chemokine, a growth factor, a hormone or a toxin) and second sequence of a stalk domain”.  The claims require undisclosed sequences.
There is no disclosure of a correlation between the function and structure of the claimed fusion antibody beyond those disclosed in the examples in the specification. The 
In addition, there is no disclosure of a correlation between the function and structure of non-antibody sequences beyond those disclosed in the examples in the specification. Non-antibody sequences” encompass a genus any cytokine, chemokine, growth factor, hormone, toxin or mutants/variants thereof. While the specification describes the amino acid sequences of some non-antibody sequences; such species description is not tantamount to describing the entire genus. One skilled in the art could not recognize other members of the claimed genus. 
The scope of the claims include numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members are permitted. The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed polynucleotide sequences without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. 
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe 
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph. The instant specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the 

Claims 1, 10, 12-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Better et al. (US 2003/0166196; published 9/4/03). 
The Examiner notes that the instant claims do not recite any structural limitations for a polynucleotide encoding the heavy chain, the ultralong CDR3, the stalk domains or the non-antibody sequence and thus the claims encompasses a polynucleotide sequence  encoding any CDR3 region fused to any non-antibody sequence.
Better et al. teach fusion proteins and polynucleotides encoding Gelonin sequences. Better et al. teach Gelonin as a ribosome-inactivating proteins (RIPs) toxin (paras 0003-0009). Better et al. teach gene fusions of the present invention may comprise a RIP gene fused, via a DNA segment encoding a linker protein to either the 5' or the 3' end of a gene encoding an antibody (para 0049)(applies to claim 1). Better et al. teach that RIP analogs of the invention may be conjugated or fused to humanized or human engineered antibodies. Better et al. teach that the antibodies may comprise a heavy chain and a light chain (paras 0046, 0048 and 0054)(applies to claims 10 and 13). Better et al teach wherein the heavy chain and light chain are encoded in the same vector (paras 0364-0370)(applies to claim 12).  Better et al. teach Fabs (paras 0015, 0031, 0045, 294, 337, 339 and 362)(applies to claim 14). Better et al. teach vectors, host cells, methods of recombinantly producing and purifying the fusion protein (abstract, paras 0008, 0013, 0025-0027, 0075, 0141 and 452)(applies to claims 15-20).  
            

s 1 and 8, 10, 13-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Grosse-Hovest et al. (US 2012/0328612; published 12/27/12; priority date 12/23/09). 
The Examiner notes that the instant claims do not recite any structural limitations for a polynucleotide encoding the heavy chain, the ultralong CDR3, the stalk domains or the non-antibody sequence and thus the claims encompasses a polynucleotide sequence  encoding any CDR3 region fused to any non-antibody sequence.
Grosse-Hovest et al. teach anti-FLT3 antibodies with a modified Fc region comprising the amino acid substitutions 239D and 332E to enhance antibody-dependent cell cytotoxicity (ADCC) of these antibodies.  Grosse-Hovest et al. teach pharmaceutical compositions containing these antibodies and nucleic acids encoding these antibodies (abstract). Grosse-Hovest et al. teach that the antibody comprises a heavy and a light chain (para 0007)(applies to claims 10). Grosse-Hovest et al. teach in one embodiment, the antibodies of the present invention are fused or conjugated to a cytokine such as IL-8.  The term cytokine includes proteins from natural sources or from recombinant cell culture, and biologically active equivalents of the native sequence cytokines (para 0168). Grosse-Hovest et al. teach fusion and conjugate partners may be linked to any region of an antibody of the present invention, including at the N- or C-termini, or at some residue in-between the termini. In one embodiment, a fusion or conjugate partner is linked at the N- or C-terminus of the antibody, e g, the N-terminus (para 0173)(applies to claim 1). Grosse-Hovest et al. teach a variety of linkers may find use in the present invention to covalently link antibodies to a fusion or conjugate partner and that linker sequences include (GS)n, (GSGGS)n (GGGGS)n and (GGGS)n, where n is an integer of at least applies to claim 8). Grosse-Hovest et al. teach fusion proteins to include Fab and humanized antibodies (paras 0004, 0068, 0094, 0127, 0131, 0132)(applies to claims 13 and 14). Grosse-Hovest et al. teach vectors, host cells, methods of recombinantly producing and purifying the fusion protein (abstract, paras 0175-0182)(applies to claims 15-20).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grosse-Hovest et al. (US 2012/0328612; published 12/27/12; priority date 12/23/09) in view of Samatar et al. (US 2011/0288102 published 11/24/11). 
The Examiner notes that the instant claims do not recite any structural limitations for a polynucleotide encoding the heavy chain, the ultralong CDR3, the stalk domains or the non-antibody sequence and thus the claims encompasses a polynucleotide sequence  encoding any CDR3 region fused to any non-antibody sequence.
Grosse-Hovest et al. teach anti-FLT3 antibodies with a modified Fc region comprising the amino acid substitutions 239D and 332E to enhance antibody-dependent cell cytotoxicity (ADCC) of these antibodies.  Grosse-Hovest et al. teach pharmaceutical compositions containing these antibodies and nucleic acids encoding these antibodies (abstract). Grosse-Hovest et al. teach in one embodiment, the antibodies of the present invention are fused or conjugated to a cytokine such as IL-8.  The term cytokine includes applies to claim 1). Grosse-Hovest et al. teach vectors, host cells, methods of recombinantly producing and purifying the fusion protein (abstract, paras 0175-0182).  
            In summary, Grosse-Hovest et al. teach nucleic acids encoding antibodies; fusion proteins comprising an antibody linked to the N- terminus of IL-8, vectors, host cells and methods of recombinantly producing/purifying said fusion protein. Grosse-Hovest et al. teach that the term cytokine includes proteins from natural sources or from recombinant cell culture, and biologically active equivalents of the native sequence cytokines. Grosse-Hovest et al. do not teach a polynucleotide encoding IL-8 (i.e. elected species SEQ ID NO:317). 
Samatar et al. teach a polynucleotide encoding IL-8 (para 0018, SEQ ID NO:1). SEQ ID NO:1 of is 100% identical to instant SEQ ID NO:317. See below, Sequence Search Result A (applies to claim 7). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify a polynucleotide encoding a fusion protein comprising an antibody linked to the N- terminus of cytokine IL-8, using polynucleotides encoding the antibody as taught by Grosse-Hovest et al. and polynucleotides encoding IL-8, as taught by Samatar. One of ordinary skill in the art at the time the invention was made would have 


				Conclusion
			No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/4/2021



	
	
	

SEQUENCE SEARCH RESULT A
	
This page gives you Search Results detail for the Application 16742759 and Search Result 20210216_140639_us-16-742-759-317.p2nminpct99.rnpbm. 


Title:          US-16-742-759-317
Perfect score:  396
Sequence:       1 PRSAKELRCQCIKTYSKPFH..........PKENWVQRVVEKFLKRAENS 74

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    30     396  100.0    300  41  US-13-059-796-1            Sequence 1, Appli

	
RESULT 30
US-13-059-796-1
; Sequence 1, Application US/13059796
; Publication No. US20110288102A1
; GENERAL INFORMATION
;  APPLICANT: Schering Corp.
;  TITLE OF INVENTION: IL-8 Biomarker
;  FILE REFERENCE: JB06829
;  CURRENT APPLICATION NUMBER: US/13/059,796
;  CURRENT FILING DATE: 2011-02-18
;  PRIOR APPLICATION NUMBER: 61/090,073
;  PRIOR FILING DATE: 2008-08-19
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 300
;  TYPE: DNA
;  ORGANISM: Homo sapiens
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (1)..(300)
US-13-059-796-1

Alignment Scores:
Length:                 300    
Score:                  396.00         Matches:       74     
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     41             Gaps:          0      

US-16-742-759-317 (1-74) x US-13-059-796-1 (1-300)


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         76 CCAAGGAGTGCTAAAGAACTTAGATGTCAGTGCATAAAGACATACTCCAAACCTTTCCAC 135

Qy         21 ProLysPheIleLysGluLeuArgValIleGluSerGlyProHisCysAlaAsnThrGlu 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        136 CCCAAATTTATCAAAGAACTGAGAGTGATTGAGAGTGGACCACACTGCGCCAACACAGAA 195

Qy         41 IleIleValLysLeuSerAspGlyArgGluLeuCysLeuAspProLysGluAsnTrpVal 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        196 ATTATTGTAAAGCTTTCTGATGGAAGAGAGCTCTGTCTGGACCCCAAGGAAAACTGGGTG 255

Qy         61 GlnArgValValGluLysPheLeuLysArgAlaGluAsnSer 74
              ||||||||||||||||||||||||||||||||||||||||||
Db        256 CAGAGGGTTGTGGAGAAGTTTTTGAAGAGGGCTGAGAATTCA 297